Citation Nr: 0430482	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-03 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1958 to July 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim for 
service connection for a low back disability.  It also comes 
on appeal from an October 2002 rating decision of the 
Milwaukee, Wisconsin RO that also denied the veteran's claim 
for service connection for bilateral pes planus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On VA examination in September 2001, the veteran reported 
that he was in receipt of Social Security disability 
benefits.  It does not appear that an attempt has been made 
to obtain a copy of any such disability determination, nor 
the clinical records considered in reaching such 
determination.  Such records may be useful in adjudicating 
the veteran's claims.

The veteran, on his September 2000 application for 
compensation, indicated that he had had Reserve and National 
Guard duty from March 1955 to March 1958.  His Department of 
Defense (DD) Form 214 reflects the veteran had in excess of 3 
1/2 years of other service, in addition to the active service 
noted above.  In March 2001, the veteran reported that his 
back problems began while he was in the National Guard.  The 
Board observes that the RO, in an August 2001 Report of 
Contact, indicated that it had contacted the AGO and that a 
service medical record could not be found for the veteran 
from 1955 to 1958.  However, the record does not indicate 
that the RO made any further efforts to verify the veteran's 
service in the National Guard or seek other sources for 
medical records from this reported period of service.  As 
such, the Board finds that the RO should make additional 
attempts to verify the veteran's National Guard service and 
to locate any medical records from such service period.  Such 
information may be useful in adjudicating the veteran's 
claims.

The record reflects that the veteran underwent a VA spine 
examination in September 2001.  In terms of a clinical 
opinion as to the etiology of the veteran's low back 
disability, the examiner commented that, "It appears that 
current low back pain did not begin in the service per 
records."  The Board finds that such opinion is not 
sufficient, as the examiner did not provide a complete and 
thorough rationale for his opinion.  As such, a new 
examination and clinical opinion as to the etiology of the 
veteran's low back disability is warranted.

The Board also observes that the veteran's May 1958 pre-
induction examination, as well as his October 1958 induction 
examination, revealed that the veteran had bilateral pes 
planus prior to entry into service.  However, the Board 
observes that the RO did not attempt to locate any records of 
treatment records prior to service for a bilateral pes planus 
disability.  Although, the record reflects that a VA 
examiner, in October 2002, provided an opinion as to the 
etiology of the veteran's current bilateral pes planus, such 
opinion was made without the review of any medical records of 
prior treatment that may exist.  As such, the Board finds 
that an attempt should be made to secure all records of 
treatment of a bilateral pes planus disability prior to 
service, as well as a clinical opinion as to nature and 
etiology, to include aggravation of any bilateral pes planus 
disability demonstrated to have existed prior to service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for a 
low back disability since his discharge 
from service. 

The veteran should also be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
his bilateral pes planus prior to, and 
since, his military service.

After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  Contact the National Personnel 
Records Center to verify the veteran's 
dates of service in the National Guard 
and request any medical records 
associated with such dates of service.

3.  Contact the Social Security 
Administration and request a copy of all 
disability determinations relative to 
the veteran, and all clinical records 
that were considered in adjudicating 
entitlement to SSA disability benefits.

4.  The veteran should then be afforded a 
VA examination to determine the nature 
and etiology of his current low back 
disability.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that any current low back disability is 
etiologically related to any incident of 
service, to include any injury on 
inactive service duty.  

The veteran should also be afforded a VA 
examination to determine the nature and 
etiology of his bilateral pes planus.  
The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran's preexisting bilateral pes 
planus disability was aggravated by the 
veteran's service in the military or, in 
the alternative, whether it is at least 
as likely as not that the veteran's 
current bilateral pes planus disability 
is etiologically related to his service 
in the military.  The rationale for all 
opinions expressed should be set forth.  

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

5.  When the above action has been 
accomplished, the RO must readjudicate 
the issues on appeal.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



